DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-25 and 27 in the reply filed on December 13, 2019 is acknowledged.
Claims 1-14, 16-25 and 27 are under consideration. 
Claims 26 and 28-31 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3,-13, 20, 23-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,415,594 (HAMMOND). 
As to claims 1, 24, 25, and 27, HAMMOND teaches a method for treating milk to be used for production of cheese, comprising: (a) adding to the milk a slow acidifying bacterial culture and adding to the milk a fast acidifying bacterial culture. These take the form of a normal cheese starter and a heat resistant culture (col. 4, lines 10-16). A warm maturation step is not mentioned. 
Claim 1 only recites that a milk be obtained for production of a soft-cheese-type. No cheese is produced. 

Hammond does not expressly teach adding a coagulants and (c) incubating the milk, wherein steps (a) and (b) are done simultaneously or within about 15 minutes of each other, regardless of order.  However, Figure 2 shows that that rennet can be added early in the process and relatively soon after the starters are added (i.e., 5 minutes within each other).  Figure 2 is as follows: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Thus, it would have been obvious to add the cultures and coagulant within 15 minutes.  

Claim 3 recites that the slow or fast acidifying bacterial culture is a culture of lactic acid bacteria.  HAMMOND teaches that Lactobacillus strains such as Streptococcus thermophilus, along with Streptococcus lactis, Streptococcus cremoris and Streptococcus diacetilactis can be added. 
HAMMOND teaches that Lactobacillus strains such as Streptococcus thermophilus, along with Streptococcus lactis, Streptococcus cremoris and Streptococcus diacetilactis can be added (co. 4, lines 20-35).  

Claim 4 recites that the bacterial culture is a mesophilic slow culture which lowers the pH less than 0.25 pH units per hour at 30 degrees °C, when inoculated at a quantity of 106 CFU (colony forming units) per ml laboratory milk.
oC. 
Claim 6 recites that the fast acidifying bacterial culture is a mesophilic fast culture which lowers the pH more than or equal to 0.25 pH units per hour at 30oC, when inocluated at a quantity of 106 CFU per ml laboratory milk. 
Claim 7 recites that the fast acidifying bacterial culture is a thermophilic fast culture which lowers the pH more than or equal to 1.4 pH units within 4 hours incubation in a laboratory milk when inocluated at quantity of 106 CFU per ml laboratory milk at 40oC. 
Claim 8 recites that the slow or fast acidifying bacterial culture is a culture of one or more strains selected from Streptococcus spp. And mutants or variants thereof.
As to claims 4-8, HAMMOND teaches that Lactobacillus strains such as Streptococcus thermophilus, along with Streptococcus lactis, Streptococcus cremoris and Streptococcus diacetilactis can be added (co. 4, lines 20-35).  These are the same bacterium specified in claim 8 and the present specification at pg. 3, line 36 to page 4, line 2.  Again, at col. 2, lines 50-60, it is taught that there is a definite correlation between the rate of lactose fermentation and the levels of pH in the curd. If the fermentation rate is too high, the lactic acid in the curd has insufficient time to diffuse.  This results in a sour cheese. When the rate of fermentation is too slow more of the lactose used up in the curd is replaced by diffusion into the curd and this results in a high residual lactose level in the cheese. When this lactose is ultimately, though slowly fermented, the pH of the cheese will fall too far (col. 3, lines 1-10). HAMMOND found that the rate of lactose fermentation could be controlled by varying the rate of addition of the normal cheese starter culture and the heat resistant culture to the milk at the beginning of the process (col. 3, lines 13-18).. Thus, it would have been obvious to us two different cultures with varying growth rates to optimize the pH of the culture.

Claim 9 recites that “the one or more coagulants includes one or more chymosins”.
Claim 10 recites that the one or more coagulants is a blend of two or more coagulants. 
Claim 11 recite that the coagulants include a blend of bovine derived chymosin and a camel derived chymosin. 
Claim 12 recites that the one or more coagulants added to the milk exhibit a clotting activity to proteolytical activity (C/P) ratio which is at least three times higher than the C/P ratio of bovine derived chymosins. 
As to claims 9-12, HAMMOND teaches adding rennet (col. 6, lines 5-12). Rennet is a coagulant that naturally contains protease chymosins and found in the stomach of ruminant animals (i.e., cows and camels). It would have been obvious to provide one or more coagulants such as protease chymosins and from different species of ruminants as it known that the rennet is obtained from these animals and select a chymosin based on its desired properties. 

Claim 13 recites that the coagulant is added 0 to 20 minutes after step (a). 
AS to claim 13, Figure 2 shows that that rennet can be added early in the process and occurs somewhere between 5 and 30 minutes.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 20 recites that the bacterial cultures and/or one or more of the coagulants is added as a Direct Vat Set formulation.  
As seen in Figure 2 above, the culture is added directly to the container/vat in which the milk is fermented.
 
Claim 23 recites that the milk is free or substantially free of microbial cultures. 
As to claim 23, the milk was pasteurized. 

Claim 24 recites that the milk has not been subject to warm maturation prior to step (a). 
As shown above in Fig. 2, a maturation step prior to a) is not taught. 

Claim 25 recites that the milk is cow’s milk.  


Claim 27 recites that the method is for the production of cheese comprising treating a milk by the method of claim 1. 
In Example 1, HAMMOND produces a cheddar cheese (Example, starting at bottom of col. 5).

Claims 2 and 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMMOND as applied to claims  1, 3-13, 20, 23-25 and 27, and further in view of United States Patent No. 5,702,738 (PHILIPS).
HAMMOND is cited for the reasons noted above. 
Claim 2 recites that the method further comprises producing a cheese with the milk by a process comprising one or more selected from:
(d)    adjusting the pH of the milk; 
(e)    permitting the milk to coagulate to obtain a curd and a whey fraction; 
(f) cutting a curd fraction formed from the milk: 
(g) draining a composition formed from the milk; 
h) molding a composition formed from the milk; 
(i)    further draining a composition formed from the milk; and/or
(j)    salting a coagulated composition formed from the milk; 
(k)    coating a cheese formed from the milk with a microbial culture; and/or
(l)    ripening a cheese formed from the milk.
Claim 14 recites the cheese is a surface-ripened cheese. 

As to claims 2 and 14, HAMMOND teaches that the method further comprises producing a cheese with the milk by a process comprising one or more selected from: (d) adjusting the pH of the milk (col. 3, lines 15-40); (e) permitting the milk to coagulate to obtain a curd and a whey fraction(col. 3, lines 15-40) ; (f) cutting a curd fraction formed from the milk (col. 3, lines 15-40); (g) draining a composition formed from the milk (col. 6, lines 35-30); (h) pressing/molding a composition formed from the milk (col. 5, lines 5-10); (j) salting a coagulated composition formed from the milk (col. 5, lines 1-10). It would have been obvious to take on additional draining steps as need.  HAMMOND does not teach the moisture content of the cheese.  However, HAMMOND does teach that one can vary the moisture content to vary the softness of the cheese. Indeed, non-hard chesses such as Edam and Gouda can be also be produced (col. 5, lines 40-50). Thus, it would have been obvious to vary the moisture content to also produce soft cheeses, as HAMMMOND teaches that this a matter of varying the moisture content.  
HAMMOND is silent as to surface ripening cheese. 
However, PHILIPS teaches a surface-ripened cheese product prepared from a natural cheese base, and having extended shelf life; the natural cheese base is preferably selected from English types, eyed types, Italian types, Danish types, and reduced fat or lower fat varieties of any of same.  This includes Havarti which is a soft cheese. A surface ripening culture, preferably Penicillium candidum is applied to the outside surface of a natural cheese base, and incubated under controlled conditions (col. 2, lines 15-20). 
It would have been obvious and desirable to do so to the cheese of HAMMOND, as PHILLIPS teaches this extends the shelf life. 

Claim 16 recites that the fat on dry matter content in the cheese is from 25 to 35%. 


Claim 17 recites that the salt level in the cheese is from 0.5 to 2% and the fat on dry matter content in the cheese is from 25 to 35%. 
HAMMOND teaches adding salt to the curd at the rate of 2.8% (weight for weight).  However, it would have been obvious to vary the weight the curd based on the desired level of saltiness and taste. 

Claim 18 recites that the dry matter content of the cheese is from 40 to 55%. 
In Examples 1-2, the HAMMOND does not teach a range for the fry matter content. However, this would vary based on the cheese being produced. 


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMMOND and PHILIPS, as applied to claims  2 and 14, 16-18, and further in view of United States Patent No. 8,007,844 (KLEINMAN).
Claim 15 recites that the cheese is a soft-cheese type. 
HAMMOND and PHILIPS are silent at to producing a soft cheese. 
However, KLEINMAN teaches that soft cheeses are traditionally produced by using a surface mold for 7 to 12 days (col. 1, lines 15-25).  This allows for the development of a process for preparing a soft cheese with a natural moldy rind that preserves the natural flavor characteristics of the product, its appearance and its texture (col. 2, lines 5-10). 
.

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMMOND as applied to claims  1, 3-13, 20, 23-25 and 27, and further in view of United States Patent Application Publication 20110008492 (BROE). 
Claim 19 recites that the one or more of the bacterial cultures and/or one of more of the coagulants is added as a concentrated liquid solution. 
Claim 21 recites that that the one or more coagulants is added to a final concentration of 1000 to 10000 IMCU per 100 liters milk.
HAMMOND is silent as to using a chymosin liquid concentrate and coagulants wherein the final concentration of 1000 to 10000 IMC per 100 liters of milk. 
BROE teaches that coagulated milk may be drained of the liquid portion (called whey) for obtaining a curd, and therefore the present invention also relates to a method for producing a curd, comprising contacting bovine milk with a chymosin enzyme having an amino acid sequence identical or substantially identical to the amino acid sequence of chymosin (EC 3.4.23.4) from an animal of the suborder Tylopoda (e.g.., camels). 
In [0024], camel chymosin is used at a concentration below 930 IMCU. However, other concentrations may be used, dependent on the desired curd strength/firmness, the milk used, and the temperature. Thus, it would have been obvious to vary the amount concentrate based on the desired curd/strength firmness. For instance, if a more firm curd is desired, the range may be 850 to 1000 IMCU 
In Example 2, cheeses were made from pasteurized (72oC), standardized cows' milk and acidified with Chr. Hansen's starter R604. Control cheeses were coagulated using liquid chymosin (CHY-MAX TM).  
It would have been obvious to use a liquid concentrate and it in the amounts claimed, as BROE teaches that these amounts can be varied based on the desired curd/strength firmness.  

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMMOND as applied to claims  1, 3-13, 20, 23-25 and 27, and further in view of United States Patent Application Publication 20140141121 (VAN DEN TEMPEL). 
Claim 22 recites that the pH of the milk drops at least 1.5 units within 3 hours after performing step (a) and step (b). 
HAMMOND teaches that Lactobacillus strains such as Streptococcus thermophilus, along with Streptococcus lactis, Streptococcus cremoris and Streptococcus diacetilactis can be added (co. 4, lines 20-35).  These are the same bacterium specified in claim 8 and the present specification at pg. 3, line 36 to page 4, line 2. Moreover, by definition one of the species as taught by HAMMOND would be “slow” and one would be “fast”. Neither the claims nor specification require a specific acidification rate for “slow” or “fast” acidifying bacteria
Moreover, as noted above, at col. 2, lines 50-60, HAMMONDS teaches that there is a definite correlation between the rate of lactose fermentation and the levels of pH in the curd. If the fermentation rate is too high, the lactic acid in the curd has insufficient time to diffuse.  This results in a sour cheese. When the rate of fermentation is too slow more of the lactose used up in the curd is replaced by diffusion into the curd and this results in a high residual lactose level in the cheese. When this lactose is ultimately, though slowly fermented, the pH of the cheese will fall too far (col. 3, lines 1-
VAN DEN TEMPEL teaches a method for producing cheese. VAN DEN TEMPEL also teaches that two lactic acid bacteria strains are used at the same time. For example, two different strains of Streptococcus thermophilus, two different strains of Lactococcus lactis subsp. lactis, two different strains of Lactococcus lactis subsp. cremoris, or two different strains selected from any of the three species may be used at the same time [0029].  The process increases cheese yield [0018], [0088].    At [0032] in step (b), the milk substrate is fermented with the bacteria as defined hereinafter. A relatively long fermentation period is used in the present methods for the manufacture of cheese to allow a pH drop from around pH 6.6, i.e. the pH of milk, to around 4.65. The fermentation time in step (b) may be in the range from 3 to 10 hours.  Thus, the pH of the milk drops at least 1.5 units within 3 hours after performing step (a) and step (b). 
Moreover, it would have been obvious to use the lactobacillus strains taught by VAN DEN TEMPEL to produce a cheese and in manner that allows one to control the pH in HAMMOND and PHILIPS, as VAN DEN TEMPEL teaches this process can be used to increase yield.   

Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive. 
The applicant argues that Hammond is related to the production of cheddar cheese, not soft cheese.   However, as to claim 1, the claims only relates to the production of milk.  As to claim 2 and the additional claims, it is noted that the term “soft cheese” is defined in the present specification at page 8, lines 20-25 as containing 70-74% moisture.  

 Additionally, PHILIPS teaches the production of a soft cheese such as havarti.  The applicant argues that Hammond, concerns completely different methods, for a completely different purpose, for making a completely different product.  The present invention may be distinguishable from HAMMONDS.  However, it remains unclear how HAMMONDS is distinguishable from the breadth of the claims, especially in that HAMMOND recognizes the relationship to moisture and the hardness of cheese as discussed above. The applicant argues that Hammond addresses problems associated with a specific method for the production of cheddar cheese that involves using starter cultures that differ with regard to heat tolerance (i.e., a heat-tolerant starter culture and a less heat-tolerant starter culture), and that involves two cooking steps, first at 100 °F (38 °C), then at 105-120 °F (40-49°C), with a portion of the whey being drained off between cooking steps. See, e.g., Hammond, column 1, lines 15-33 (describing the method Hammond aimed to improve); lines 57-66 (describing Hammond’s goals for improving that method).   However, the applicant is reminded that claim 1 only requires the production of a milk.  
The applicant argues that HAMMOND does not disclose the use of starter cultures as claimed.  However, by definition one of the species as taught by HAMMOND would be “slow” and one would be “fast”.  Moreover, as to the bacterium disclosed by applicant in the specification, HAMMOND appears to teach bacteria from the same genus and even species as disclosed in the present specification at pg. 3, lines 35 to pg. 4, line 5.   HAMMOND teaches that Lactobacillus strains such as Streptococcus thermophilus, along with Streptococcus lactis, Streptococcus cremoris and Streptococcus diacetilactis can be added (co. 4, lines 20-35).  In that applicant argues that these bacterium have different properties 
It is also noted that at col. 2, lines 50-60, HAMMONDS teaches that there is a definite correlation between the rate of lactose fermentation and the levels of pH in the curd. If the fermentation rate is too high, the lactic acid in the curd has insufficient time to diffuse.  This results in a sour cheese. When the rate of fermentation is too slow more of the lactose used up in the curd is replaced by diffusion into the curd and this results in a high residual lactose level in the cheese. When this lactose is ultimately, though slowly fermented, the pH of the cheese will fall too far (col. 3, lines 1-10). HAMMOND found that the rate of lactose fermentation could be controlled by varying the rate of addition of the normal cheese starter culture and the heat resistant culture to the milk at the beginning of the process (col. 3, lines 13-18). 
However, none of the claims recite a particular strain as suggested by applicant.  If applicant wants to distinguish the claimed invention from the references, applicant invited to amend the claims to recite the specific species as claimed (e.g., those set forth on Example 2).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         /DONALD R SPAMER/Primary Examiner, Art Unit 1799